Exhibit 32 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Christopher Martin, Chairman, President and Chief Executive Officer and Thomas M. Lyons, Executive Vice President and Chief Financial Officer of Provident Financial Services, Inc. (the “Company”) each certify in his capacity as an officer of the Company that he has reviewed the Amendment to the Annual Report of the Company on Form 10-K for the fiscal ended December31, 2010 and that to the best of his knowledge: the amended report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and the information contained in the amended report fairly presents, in all material respects, the financial condition and results of operations. The purpose of this statement is solely to comply with Title 18, Chapter 63, Section1350 of the United States Code, as amended by Section906 of the Sarbanes-Oxley Act of 2002. December 27, 2011 /s/ Christopher Martin Christopher Martin Chairman, President and Chief Executive Officer December 27, 2011 /s/ Thomas M. Lyons Thomas M. Lyons Executive Vice President and Chief Financial Officer
